Case 1:20-cv-01131-KAM-JO Document 10 Filed 06/10/20 Page 1 of 1 PageID #: 42




                       LAW OFFICES OF MITCHELL S. SEGAL, P.C.
                          1010 NORTHERN BOULEVARD          N.Y.C. Office
                                  SUITE 208                137 Fifth Avenue, 9th Floor
                           GREAT NECK, NEW YORK 11021      New York, N.Y. 10010
                                Ph: (516) 415-0100         Ph: (212) 388-9444
                                Fx: (516) 706-6631

Via ECF Filing
Honorable Kiyo A. Matsumoto                        June 10, 2020
U.S. District Court – EDNY
225 Cadman Plaza East, Room S905
Brooklyn, New York 11201

      Re: Kenneth Chavez, on behalf of himself and all others similarly situated v.
          PSA Realty Corp. d/b/a La Quinta Inn Queens
          Case No.: 1:20-cv-01131-KAM-JO


Dear Judge Kiyo A. Matsumoto:

       I apologize to the Court for this late filing which was due yesterday. Pursuant to the
Telephonic Pre-Motion Conference held before your Honor on June 2, 2020 and your Order
issued on the same day, the Plaintiff declines to file an Amended Complaint at this time. The
Plaintiff’s position is that subject matter jurisdiction exists, that he has plead valid discrimination
claims in his Complaint including suffering an injury in fact and has valid standing.

      I thank this honorable Court for its review of this submission.




                                                 Respectfully submitted,

                                                    /s/ Mitchell Segal
                                                 ______________________
                                                      Mitchell Segal
By ECF
Cc: All counsel of record
